Opinion filed January 24, 2008











 








 




Opinion filed January 24, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00385-CR
                                                    __________
 
                                       SCOTT L. GIBSON, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                               On
Appeal from the County Court
 
                                                          Taylor
County, Texas
 
                                                   Trial
Court Cause No. 2385-J
 

 
                                                                   O
P I N I O N
Scott
L. Gibson has filed in this court a motion for an out of time appeal.  Gibson
is challenging the 1993 proceedings in the trial court.  He states in his
motion that his petition for writ of habeas corpus was denied in 2003 and that
the Court of Criminal Appeals denied his writ of mandamus.




An
appeal is perfected by the timely filing of a notice of appeal pursuant to Tex. R. App. P. 25.2 and 26.2.  Absent a timely notice of
appeal or a timely motion for extension of time, this court lacks jurisdiction
to entertain an appeal.  Tex. R. App. P.
26.3; Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App.1996); Rodarte v. State, 860 S.W.2d
108 (Tex. Crim. App.1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App.1988).  
The
motion is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 24, 2008
 
Do not publish.  See Tex. R. App. P. 47.2(b).
 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.